DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-18 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 04/29/2022, with respect to the rejection(s) of claims 1-18, has been fully considered and the results as followings:
On pages 5-7 of Applicant’s remarks, Applicant argues that the combination of  Schoening and Ray fails to disclose the limitations of “each antenna deployed at a covering a span of the given transition from a different perspective such that each point in the span is covered by at least two antennas.”
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 02/01/2022, the rejection relied upon Schoening to disclose the antenna system, disposed at a transition area, e.g. FIG. 2 the transition between the finishing areas and the loading bay, comprising a plurality of antennas, each antenna is swept through the coverage area where the antenna system disposed, to read the movements of the RFID tags between the finishing bay and the loading bay (Schoening: [0047], [0050]-[0051], [0059], and FIG. 1-2: The antennas 24 or antenna systems 14 may be beam steerable antennas and thus emit a detection signal (radiation) in a directional beam, wherein the beam is periodically swept through the coverage region (area or volume) of the antenna 24. RFID tags, when swept over by the high strength portion of the beam, will reflect or emit an RFID tag signal which is then captured or detected by an antenna 24 or an antenna system 14 (typically the antenna or system emitting the beam impinging on the RFID tag)) . Therefore, Schoening reads on the above claimed limitations. 
As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained (see re-iterated below rejection for details).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7-9, 11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schoening et al. (Schoening – US 2014/0224870 A1) in view of Ray (Ray – US 10,515,243 B1).

As to claim 1, Schoening discloses a method for tracking items, comprising:
deploying at each transition between separate areas (Schoening: FIG. 2 the inventory 52, the wet end 54, the corrugator 54, the work in process (WIP) area 56, the finishing area 58-61, and the loading bay 62) of a facility (Schoening: FIG. 2 the plant 50) a plurality of RFID reader antennas (Schoening: FIG. 1-2 the network of steerable antennas 14), each antenna (FIG. 1-2 the antenna 24) deployed at a covering a span of the given transition from a different perspective such that each point in the span is covered by at least two antennas (Schoening: [0047], [0050]-[0051], [0059], and FIG. 1-2: The detection controller 31 may, alternatively or in conjunction, use a triangulation technique based on the RFID signals received at multiple spaced apart antenna elements 24 (either within the same antenna system 14 or different antenna systems 14) to scan an area or region to determine the location or position of each RFID tag within the coverage area of the antennas 14);
detecting, by the antennas of a first transition between a first area and a second area of the separate areas (Schoening: [0047], [0050]-[0056], [0059], [0061]-[0064], and FIG. 1-2: In the inventory control area, the command system 12, when tracking or implementing a job order, may notify workers which roll or rolls need to be acquired for transfer to the wet end area 54a for the job order and where the rolls are located in the rollstock inventory (e.g., the bay and bin numbers at which the rolls for the job order are located). As the workers pick up the roll and leave the rollstock area 52, the command system 12 can detect movement of the roll via the RFID tag records and can verify that the correct roll is leaving or is being transported on the forklift, for example. If the wrong roll is picked up by mistake, then the command system 12 may alert the worker (via a head set, PDA, etc.) to go back and pick up the correct roll. Of course, once an RFID tag is placed on a roll and is entered into or recognized by the RFID system, no other manual tracking activities (such as bar code scanning) needs to take place to perform this tracking), and in combination with an RFID system in communication with the antennas of the first transition, a tag known to have been in the first area, and identifying an item associated with the detected tag as moving to the second area (Schoening: [0047], [0050]-[0056], [0059], [0061]-[0064], and FIG. 1-2: In the inventory control area, the command system 12, when tracking or implementing a job order, may notify workers which roll or rolls need to be acquired for transfer to the wet end area 54a for the job order and where the rolls are located in the rollstock inventory (e.g., the bay and bin numbers at which the rolls for the job order are located). As the workers pick up the roll and leave the rollstock area 52, the command system 12 can detect movement of the roll via the RFID tag records and can verify that the correct roll is leaving or is being transported on the forklift, for example. If the wrong roll is picked up by mistake, then the command system 12 may alert the worker (via a head set, PDA, etc.) to go back and pick up the correct roll. Of course, once an RFID tag is placed on a roll and is entered into or recognized by the RFID system, no other manual tracking activities (such as bar code scanning) needs to take place to perform this tracking); and
subsequently detecting, by the antennas of a particular transition of the second area, and in combination with the RFID system in communication therewith (Schoening: [0047], [0050]-[0056], [0059], [0061]-[0064], and FIG. 1-2), the tag, and identifying the detected item as leaving the second area for an area across the particular transition (Schoening: [0025], [0046]-[0047], [0050]-[0056], [0061]-[0064], and FIG. 1-2: the system then regulates or manages the overall process or production flow by tracking and directing the movement of material inputs to and material outputs from each manufacturing stage using RFID tags, thereby improving efficiency, reducing downtime and cutting overall costs in the plant. Still further, the system manages the delivery, loading and shipping of finished goods by tracking the movement of finished goods within a loading bay of the plant to assure that the correct goods (for a particular job order or job number) are placed onto the correct truck for shipping or delivery to the customer).
Schoening does not explicitly disclose the limitations of a plurality of RFID reader antennas, each antenna deployed at a given transition covering a span of the given transition from a different perspective.
However, it has been known in the art of monitoring movements of RFID tags to implement a plurality of RFID reader antennas, each antenna deployed at a given transition covering a span of the given transition from a different perspective, as suggested by Ray, which discloses a plurality of RFID reader antennas, each antenna deployed at a given transition covering a span of the given transition from a different perspective (Ray: Abstract, column 5 lines 31-column 6 lines 5, column 10 lines 56-column 11 lines11, and FIG. 1-2: RFID detectors 110a-n may be placed at various points throughout a controlled environment facility, such as passageways between separate secured areas of the controlled environment facility. The RFID detectors 110a-n may be organized into various different networks and subnetworks in order to support their distribution throughout the various areas of the controlled environment facility).
Therefore, in view of teachings by Schoening and Ray, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Schoening to include a plurality of RFID reader antennas, each antenna deployed at a given transition covering a span of the given transition from a different perspective, as suggested by Ray. The motivation for this is to implement a known alternative design in an RFID system for locating a tag.

As to claim 2, Schoening and Ray disclose the limitations of claim 1 further comprising the method of claim 1, wherein detecting comprises timestamping each detection (Ray: column 5 lines 31- column 6 lines 5, and FIG. 1 the RFID detectors 110a-110n: As described in further detail, RFID detectors 110a-n may take on many forms in addition to RFID readers positioned at passageways between controlled areas of the facility. For instance, RFID detectors 110a-n may be located at various other strategic locations throughout the controlled environment facility. Each time one of the RFID detectors 110a-n detects the presence of an RFID chip, the RFID detectors 110a-n may be configured to read additional information made available by the RFID chip, including certain information stored in a memory of the RFID chip. The RFID detectors 110a-n may timestamp and log the information that is received from the RFID chip. The log information may be stored by an RFID detector 110a-n to a local memory used to store log information until it can be transferred to a sensor collection point 125).

As to claim 3, Schoening and Ray disclose the limitations of claim 2 further comprising the method of claim 2, further comprising reporting, by the RFID system, a location of an item associated with the tag over time (Schoening: [0059] and FIG. 1 and Ray: column 5 lines 31- column 6 lines 33, column 14 lines 37- column 15 lines 18, and FIG. 1 the RFID detectors 110a-110n: the user may be provided with the ability to visualize the tracked movement of individuals within the controlled environment facility. In such embodiments, the user interface 155 may provide the ability to search and visualize the locations of one or more individuals over time. For instance, the user interface 155 may provide the ability to visualize the movement of all individuals within a specific area of the controlled environment facility during a specified duration. The user interface 155 may also provide the ability to visualize the movement of specific individuals throughout the controlled environment facility during a specified duration. The user interface 155 may also provide the ability to formulate queries requesting the display of individuals detected at specific locations within the controlled environment facility during a specified duration. Based on the visualization preferences specified by the facility model graphics engine 160, the movement of individuals may be visualized and animated on the facility model 170. The user interface 155 may provide the ability to manipulate the animated movement information by slowing down or speeding up the animation, or changing the information displayed on the facility model 170).

As to claim 5, Schoening and Ray disclose the limitations of claim 1 further comprising the method of claim 1, wherein each antenna is a beam steerable (Schoening: [0024], [0028], [0030], [0033], [0047], [0051], and FIG. 1 the network of antenna 14: The antennas 24 or antenna systems 14 may be beam steerable antennas and thus emit a detection signal (radiation) in a directional beam, wherein the beam is periodically swept through the coverage region (area or volume) of the antenna 24. RFID tags, when swept over by the high strength portion of the beam, will reflect or emit an RFID tag signal which is then captured or detected by an antenna 24 or an antenna system 14 (typically the antenna or system emitting the beam impinging on the RFID tag).

As to claim 7, Schoening and Ray discloses all the system for tracking items limitations as claimed that mirrors the method steps for tracking items in claim 1; thus, claim 7 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: a system for tracking items, comprising:
at least one set of RFID reader antennas (Schoening: FIG. 2 the inventory 52, the wet end 54, the corrugator 54, the work in process (WIP) area 56, the finishing area 58-61, and the loading bay 62 and Ray: Abstract, column 5 lines 31-column 6 lines 5, column 10 lines 56-column 11 lines11, and FIG. 1-2: RFID detectors 110a-n may be placed at various points throughout a controlled environment facility, such as passageways between separate secured areas of the controlled environment facility. The RFID detectors 110a-n may be organized into various different networks and subnetworks in order to support their distribution throughout the various areas of the controlled environment facility), each set comprising at least two antennas (Schoening: FIG. 1-2 the network of steerable antennas 14), each antenna in a given set deployed at a transition between two separate areas of a facility (Ray: Abstract, column 5 lines 31-column 6 lines 5, column 10 lines 56-column 11 lines11, and FIG. 1-2: RFID detectors 110a-n may be placed at various points throughout a controlled environment facility, such as passageways between separate secured areas of the controlled environment facility. The RFID detectors 110a-n may be organized into various different networks and subnetworks in order to support their distribution throughout the various areas of the controlled environment facility), each antenna deployed at the transition covering a span of the transition from a different perspective such that each point in the span is covered by at least two antennas (Schoening: [0047], [0050]-[0051], [0059], and FIG. 1-2: The detection controller 31 may, alternatively or in conjunction, use a triangulation technique based on the RFID signals received at multiple spaced apart antenna elements 24 (either within the same antenna system 14 or different antenna systems 14) to scan an area or region to determine the location or position of each RFID tag within the coverage area of the antennas 14), 
each antenna operative to transmit an RFID interrogation signal and receive an RFID tag response in response thereto (Schoening: [0047], [0050]-[0056], [0059], [0061]-[0064], and FIG. 1-2: In the inventory control area, the command system 12, when tracking or implementing a job order, may notify workers which roll or rolls need to be acquired for transfer to the wet end area 54a for the job order and where the rolls are located in the rollstock inventory (e.g., the bay and bin numbers at which the rolls for the job order are located). As the workers pick up the roll and leave the rollstock area 52, the command system 12 can detect movement of the roll via the RFID tag records and can verify that the correct roll is leaving or is being transported on the forklift, for example. If the wrong roll is picked up by mistake, then the command system 12 may alert the worker (via a head set, PDA, etc.) to go back and pick up the correct roll. Of course, once an RFID tag is placed on a roll and is entered into or recognized by the RFID system, no other manual tracking activities (such as bar code scanning) needs to take place to perform this tracking); and
an RFID system, in communication with each antenna, and operative to:
detect, in combination with a first set of the at least one set of RFID reader antennas deployed at a first transition between a first area and a second area of the separate areas, a tag known to have been in the first area, and identify an item associated with the detected tag as moving to the second area (Schoening: [0047], [0050]-[0056], [0059], [0061]-[0064], and FIG. 1-2: In the inventory control area, the command system 12, when tracking or implementing a job order, may notify workers which roll or rolls need to be acquired for transfer to the wet end area 54a for the job order and where the rolls are located in the rollstock inventory (e.g., the bay and bin numbers at which the rolls for the job order are located). As the workers pick up the roll and leave the rollstock area 52, the command system 12 can detect movement of the roll via the RFID tag records and can verify that the correct roll is leaving or is being transported on the forklift, for example. If the wrong roll is picked up by mistake, then the command system 12 may alert the worker (via a head set, PDA, etc.) to go back and pick up the correct roll. Of course, once an RFID tag is placed on a roll and is entered into or recognized by the RFID system, no other manual tracking activities (such as bar code scanning) needs to take place to perform this tracking); and 
subsequently detect, in combination with a second set of the at least one set of RFID reader antennas deployed at a second transition of the second area (Schoening: [0047], [0050]-[0056], [0059], [0061]-[0064], and FIG. 1-2), the tag and identify the item associated with the tag as leaving the second area for an area across the second transition (Schoening: [0025], [0046]-[0047], [0050]-[0056], [0061]-[0064], and FIG. 1-2: the system then regulates or manages the overall process or production flow by tracking and directing the movement of material inputs to and material outputs from each manufacturing stage using RFID tags, thereby improving efficiency, reducing downtime and cutting overall costs in the plant. Still further, the system manages the delivery, loading and shipping of finished goods by tracking the movement of finished goods within a loading bay of the plant to assure that the correct goods (for a particular job order or job number) are placed onto the correct truck for shipping or delivery to the customer).

As to claim 8, Schoening and Ray disclose the limitations of claim 7 further comprising the system of claim 7, wherein detecting comprises timestamping each detection (Ray: column 5 lines 31- column 6 lines 5, and FIG. 1 the RFID detectors 110a-110n: As described in further detail, RFID detectors 110a-n may take on many forms in addition to RFID readers positioned at passageways between controlled areas of the facility. For instance, RFID detectors 110a-n may be located at various other strategic locations throughout the controlled environment facility. Each time one of the RFID detectors 110a-n detects the presence of an RFID chip, the RFID detectors 110a-n may be configured to read additional information made available by the RFID chip, including certain information stored in a memory of the RFID chip. The RFID detectors 110a-n may timestamp and log the information that is received from the RFID chip. The log information may be stored by an RFID detector 110a-n to a local memory used to store log information until it can be transferred to a sensor collection point 125).

As to claim 9, Schoening and Ray disclose the limitations of claim 8 further comprising the system of claim 8, further comprising reporting, by the RFID system, a location of an item associated with the tag over time (Schoening: [0059] and FIG. 1 and Ray: column 5 lines 31- column 6 lines 33, column 14 lines 37- column 15 lines 18, and FIG. 1 the RFID detectors 110a-110n: the user may be provided with the ability to visualize the tracked movement of individuals within the controlled environment facility. In such embodiments, the user interface 155 may provide the ability to search and visualize the locations of one or more individuals over time. For instance, the user interface 155 may provide the ability to visualize the movement of all individuals within a specific area of the controlled environment facility during a specified duration. The user interface 155 may also provide the ability to visualize the movement of specific individuals throughout the controlled environment facility during a specified duration. The user interface 155 may also provide the ability to formulate queries requesting the display of individuals detected at specific locations within the controlled environment facility during a specified duration. Based on the visualization preferences specified by the facility model graphics engine 160, the movement of individuals may be visualized and animated on the facility model 170. The user interface 155 may provide the ability to manipulate the animated movement information by slowing down or speeding up the animation, or changing the information displayed on the facility model 170).

As to claim 11, Schoening and Ray disclose the limitations of claim 7 further comprising the system of claim 7, wherein each antenna is a beam steerable (Schoening: [0024], [0028], [0030], [0033], [0047], [0051], and FIG. 1 the network of antenna 14: The antennas 24 or antenna systems 14 may be beam steerable antennas and thus emit a detection signal (radiation) in a directional beam, wherein the beam is periodically swept through the coverage region (area or volume) of the antenna 24. RFID tags, when swept over by the high strength portion of the beam, will reflect or emit an RFID tag signal which is then captured or detected by an antenna 24 or an antenna system 14 (typically the antenna or system emitting the beam impinging on the RFID tag).

As to claim 13, Schoening and Ray discloses all the computer program product for tracking items limitations as claimed that mirrors the method steps for tracking items in claim 1; thus, claim 13 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings: 
a computer program product for tracking items, comprising a non-transitory computer readable medium storing computer-executable instructions thereof, that when executed by an RFID system (FIG. 1) in communication with a plurality of RFID reader antennas (Schoening: FIG. 2 the inventory 52, the wet end 54, the corrugator 54, the work in process (WIP) area 56, the finishing area 58-61, and the loading bay 62 and Ray: Abstract, column 5 lines 31-column 6 lines 5, column 10 lines 56-column 11 lines11, and FIG. 1-2: RFID detectors 110a-n may be placed at various points throughout a controlled environment facility, such as passageways between separate secured areas of the controlled environment facility. The RFID detectors 110a-n may be organized into various different networks and subnetworks in order to support their distribution throughout the various areas of the controlled environment facility), each antenna deployed at a given transition covering a span of the given transition from a different perspective (Ray: Abstract, column 5 lines 31-column 6 lines 5, column 10 lines 56-column 11 lines11, and FIG. 1-2: RFID detectors 110a-n may be placed at various points throughout a controlled environment facility, such as passageways between separate secured areas of the controlled environment facility. The RFID detectors 110a-n may be organized into various different networks and subnetworks in order to support their distribution throughout the various areas of the controlled environment facility) such that each point in the span is covered by at least two antennas (Schoening: [0047], [0050]-[0051], [0059], and FIG. 1-2: The detection controller 31 may, alternatively or in conjunction, use a triangulation technique based on the RFID signals received at multiple spaced apart antenna elements 24 (either within the same antenna system 14 or different antenna systems 14) to scan an area or region to determine the location or position of each RFID tag within the coverage area of the antennas 14), cause the RFID system to:
detect, by the antennas of a first transition between a first area and a second area, and in combination with an RFID system in communication with the antennas of the first transition (Schoening: [0047], [0050]-[0056], [0059], [0061]-[0064], and FIG. 1-2: In the inventory control area, the command system 12, when tracking or implementing a job order, may notify workers which roll or rolls need to be acquired for transfer to the wet end area 54a for the job order and where the rolls are located in the rollstock inventory (e.g., the bay and bin numbers at which the rolls for the job order are located). As the workers pick up the roll and leave the rollstock area 52, the command system 12 can detect movement of the roll via the RFID tag records and can verify that the correct roll is leaving or is being transported on the forklift, for example. If the wrong roll is picked up by mistake, then the command system 12 may alert the worker (via a head set, PDA, etc.) to go back and pick up the correct roll. Of course, once an RFID tag is placed on a roll and is entered into or recognized by the RFID system, no other manual tracking activities (such as bar code scanning) needs to take place to perform this tracking), a tag known to have been in the first area, and identifying an item associated with the detected tag as moving to the second area (Schoening: [0047], [0050]-[0056], [0059], [0061]-[0064], and FIG. 1-2: In the inventory control area, the command system 12, when tracking or implementing a job order, may notify workers which roll or rolls need to be acquired for transfer to the wet end area 54a for the job order and where the rolls are located in the rollstock inventory (e.g., the bay and bin numbers at which the rolls for the job order are located). As the workers pick up the roll and leave the rollstock area 52, the command system 12 can detect movement of the roll via the RFID tag records and can verify that the correct roll is leaving or is being transported on the forklift, for example. If the wrong roll is picked up by mistake, then the command system 12 may alert the worker (via a head set, PDA, etc.) to go back and pick up the correct roll. Of course, once an RFID tag is placed on a roll and is entered into or recognized by the RFID system, no other manual tracking activities (such as bar code scanning) needs to take place to perform this tracking); and 
subsequently detect, by the antennas of a particular transition of the second area (Schoening: [0047], [0050]-[0056], [0059], [0061]-[0064], and FIG. 1-2), and in combination with the RFID system in communication therewith, the tag, and identifying the detected item as leaving the second area for an area across the particular transition (Schoening: [0025], [0046]-[0047], [0050]-[0056], [0061]-[0064], and FIG. 1-2: the system then regulates or manages the overall process or production flow by tracking and directing the movement of material inputs to and material outputs from each manufacturing stage using RFID tags, thereby improving efficiency, reducing downtime and cutting overall costs in the plant. Still further, the system manages the delivery, loading and shipping of finished goods by tracking the movement of finished goods within a loading bay of the plant to assure that the correct goods (for a particular job order or job number) are placed onto the correct truck for shipping or delivery to the customer).

As to claim 14, Schoening and Ray disclose the limitations of claim 13 further comprising the computer program product of claim 13, wherein detecting comprises timestamping each detection (Ray: column 5 lines 31- column 6 lines 5, and FIG. 1 the RFID detectors 110a-110n: As described in further detail, RFID detectors 110a-n may take on many forms in addition to RFID readers positioned at passageways between controlled areas of the facility. For instance, RFID detectors 110a-n may be located at various other strategic locations throughout the controlled environment facility. Each time one of the RFID detectors 110a-n detects the presence of an RFID chip, the RFID detectors 110a-n may be configured to read additional information made available by the RFID chip, including certain information stored in a memory of the RFID chip. The RFID detectors 110a-n may timestamp and log the information that is received from the RFID chip. The log information may be stored by an RFID detector 110a-n to a local memory used to store log information until it can be transferred to a sensor collection point 125).

As to claim 15, Schoening and Ray disclose the limitations of claim 14 further comprising the computer program product of claim 14, further comprising reporting, by the RFID system, a location of an item associated with the tag over time (Schoening: [0059] and FIG. 1 and Ray: column 5 lines 31- column 6 lines 33, column 14 lines 37- column 15 lines 18, and FIG. 1 the RFID detectors 110a-110n: the user may be provided with the ability to visualize the tracked movement of individuals within the controlled environment facility. In such embodiments, the user interface 155 may provide the ability to search and visualize the locations of one or more individuals over time. For instance, the user interface 155 may provide the ability to visualize the movement of all individuals within a specific area of the controlled environment facility during a specified duration. The user interface 155 may also provide the ability to visualize the movement of specific individuals throughout the controlled environment facility during a specified duration. The user interface 155 may also provide the ability to formulate queries requesting the display of individuals detected at specific locations within the controlled environment facility during a specified duration. Based on the visualization preferences specified by the facility model graphics engine 160, the movement of individuals may be visualized and animated on the facility model 170. The user interface 155 may provide the ability to manipulate the animated movement information by slowing down or speeding up the animation, or changing the information displayed on the facility model 170).

As to claim 17, Schoening and Ray disclose the limitations of claim 13 further comprising the computer program product of claim 13, wherein each antenna is a beam steerable (Schoening: [0024], [0028], [0030], [0033], [0047], [0051], and FIG. 1 the network of antenna 14: The antennas 24 or antenna systems 14 may be beam steerable antennas and thus emit a detection signal (radiation) in a directional beam, wherein the beam is periodically swept through the coverage region (area or volume) of the antenna 24. RFID tags, when swept over by the high strength portion of the beam, will reflect or emit an RFID tag signal which is then captured or detected by an antenna 24 or an antenna system 14 (typically the antenna or system emitting the beam impinging on the RFID tag).

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schoening et al. (Schoening – US 2014/0224870 A1) in view of Ray (Ray – US 10,515,243 B1) and further in view of Arumugam et al. (Arumugam – US 8,102,267 B1).

As to claim 4, Schoening and Ray disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein each antenna is a narrow beam antenna with less than 40 degree beam width.
However, it has been known in the art of RFID technology to implement each antenna is a narrow beam antenna with less than 40 degree beam width, as suggested by Arumugam, which discloses each antenna is a narrow beam antenna with less than 40 degree beam width (Arumugam: Abstract, column 4 lines17-42, and FIG. 3: Top view 310 in FIG. 3(c) clearly shows the horizontal beam width of 22 degrees for the HG2418P antenna. FIG. 3(d) side view 320 shows the vertical beam width of 17 degrees for the HG2418P antenna. Looking at the antenna from a front view 330 in FIG. 3(e) shows a cross section of the cone formed by the horizontal beam width and vertical beam width. For HG2418P antenna, the horizontal beam width and vertical beam width create a resultant cone shape which emanates from the antenna as shown in three-dimensional view 340 in FIG. 3(f)).
Therefore, in view of teachings by Schoening, Ray, and Arumugam, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Schoening and Ray to include each antenna is a narrow beam antenna with less than 40 degree beam width, as suggested by Arumugam. The motivation for this is to implement a known alternative design in an RFID system for locating a tag.

As to claim 10, Schoening, Ray, and Arumugam disclose the limitations of claim 7 further comprising the system of claim 7, wherein each antenna is a narrow beam antenna with less than 40 degree beam width (Arumugam: Abstract, column 4 lines17-42, and FIG. 3: Top view 310 in FIG. 3(c) clearly shows the horizontal beam width of 22 degrees for the HG2418P antenna. FIG. 3(d) side view 320 shows the vertical beam width of 17 degrees for the HG2418P antenna. Looking at the antenna from a front view 330 in FIG. 3(e) shows a cross section of the cone formed by the horizontal beam width and vertical beam width. For HG2418P antenna, the horizontal beam width and vertical beam width create a resultant cone shape which emanates from the antenna as shown in three-dimensional view 340 in FIG. 3(f)).

As to claim 16, Schoening, Ray, and Arumugam disclose the limitations of claim 13 further comprising the computer program product of claim 13, wherein each antenna is a narrow beam antenna with less than 40 degree beam width (Arumugam: Abstract, column 4 lines17-42, and FIG. 3: Top view 310 in FIG. 3(c) clearly shows the horizontal beam width of 22 degrees for the HG2418P antenna. FIG. 3(d) side view 320 shows the vertical beam width of 17 degrees for the HG2418P antenna. Looking at the antenna from a front view 330 in FIG. 3(e) shows a cross section of the cone formed by the horizontal beam width and vertical beam width. For HG2418P antenna, the horizontal beam width and vertical beam width create a resultant cone shape which emanates from the antenna as shown in three-dimensional view 340 in FIG. 3(f)).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoening et al. (Schoening – US 2014/0224870 A1) in view of Ray (Ray – US 10,515,243 B1) and further in view of Torabi (Torabi – US 2012/0212327 A1).

As to claim 6, Schoening and Ray disclose the limitations of claim 1 except for the claimed limitations of the method of claim 1, wherein a shielding object shields an item with a tag from a field of view of a first antenna, but not from a field of view of a second antenna.
However, it has been known in the art of RFID technology to implement wherein a shielding object shields an item with a tag from a field of view of a first antenna, but not from a field of view of a second antenna, as suggested by Torabi, which discloses wherein a shielding object shields an item with a tag from a field of view of a first antenna, but not from a field of view of a second antenna (Torabi: Abstract, [0008], [0018]-[0020], [0027]-[0028], and FIG. 1-2 the reading zone antena26 and the additional reception antenna 28: An additional reception antenna 28 which is connected to the RFID reader 12 is located outside the reading zone 20. The additional reception antenna 28 is arranged and aligned such that it only receives signals from transponders 24 outside the reading tunnel 10 and thus does not receive any RFID signals from the reading zone 20. The additional reception antenna 28 thus listens to RFID transponders 24 which are not located in the reading zone 20).
Therefore, in view of teachings by Schoening, Ray, and Torabi, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the RFID system of Schoening and Ray to include wherein a shielding object shields an item with a tag from a field of view of a first antenna, but not from a field of view of a second antenna, as suggested by Torabi. The motivation for this is to implement a known alternative design in an RFID system for locating a tag.

As to claim 12, Schoening, Ray, and Torabi disclose the limitations of claim 7 further comprising the system of claim 7, wherein a shielding object shields an item with a tag from a field of view of a first antenna, but not from a field of view of a second antenna (Torabi: Abstract, [0008], [0018]-[0020], [0027]-[0028], and FIG. 1-2 the reading zone antena26 and the additional reception antenna 28: An additional reception antenna 28 which is connected to the RFID reader 12 is located outside the reading zone 20. The additional reception antenna 28 is arranged and aligned such that it only receives signals from transponders 24 outside the reading tunnel 10 and thus does not receive any RFID signals from the reading zone 20. The additional reception antenna 28 thus listens to RFID transponders 24 which are not located in the reading zone 20).

As to claim 18, Schoening, Ray, and Torabi disclose the limitations of claim 13 further comprising the computer program product of claim 13, wherein a shielding object shields an item with a tag from a field of view of a first antenna, but not from a field of view of a second antenna (Torabi: Abstract, [0008], [0018]-[0020], [0027]-[0028], and FIG. 1-2 the reading zone antena26 and the additional reception antenna 28: An additional reception antenna 28 which is connected to the RFID reader 12 is located outside the reading zone 20. The additional reception antenna 28 is arranged and aligned such that it only receives signals from transponders 24 outside the reading tunnel 10 and thus does not receive any RFID signals from the reading zone 20. The additional reception antenna 28 thus listens to RFID transponders 24 which are not located in the reading zone 20).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Lui et al., US 9,959,439 B1, discloses activating a radio frequency identification (RFID), reader to read an RFID tag.
Lavery et al., US 2017/0249584 A1, discloses arrangement for and method of locating product tags by locating users who are operating mobile readers for reading the product tags.
Johnson et al., US 2017/0234963 A1, discloses set a gas detector’s location automatically using short range radio.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG PHAM/Primary Examiner, Art Unit 2684